Exhibit 10.1

 

AMENDMENT NO. 3 TO

REVOLVING CREDIT AGREEMENT

AND RATIFICATION AND REAFFIRMATION

OF GUARANTY

 

THIS AMENDMENT NO. 3 TO REVOLVING CREDIT AGREEMENT AND RATIFICATION AND
REAFFIRMATION OF GUARANTY (this “Amendment and Ratification”) is made as of May
31, 2003 by and among CarrAmerica Realty Corporation, as borrower (“Borrower”),
CarrAmerica Realty L.P., as guarantor (“Guarantor”), JPMorgan Chase Bank,
formerly known as The Chase Manhattan Bank, as Administrative Agent
(“Administrative Agent”), and the other banks listed on the signature page
hereof (the “Banks”).

 

WHEREAS, Borrower and the Banks have entered into the Revolving Credit
Agreement, dated as of June 28, 2001 (the “Original Credit Agreement”);

 

WHEREAS, pursuant to a certain Guaranty of Payment, dated June 28, 2001 (the
“Guaranty”), the Guarantor guaranteed the obligations of Borrower pursuant to
the Original Credit Agreement, the Notes and the other Loan Documents;

 

WHEREAS, the Original Credit Agreement has been previously amended by amendments
dated November 15, 2001 and July     , 2002 (as so amended, the “Credit
Agreement”);

 

WHEREAS, Borrower desires to make modifications to certain of the financial
covenants contained in the Credit Agreement; and

 

WHEREAS, as of the Amendment Effective Date (as hereinafter defined) the parties
desire to amend the Credit Agreement upon the terms and conditions set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties do hereby agree as follows:

 

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

 

2. Modification Fee. Borrower shall pay to each Bank that executes this
Amendment on or before May 30, 2003 a modification fee equal to .05% of each
such Bank’s Commitment. Such modification fee shall be payable on the Amendment
Effective Date.

 

3. Amendment to Definitions. The Credit Agreement hereby is amended by modifying
the Definitions contained in Section 1.1 as follows:

 

(a) The following new definitions shall be added to Section 1.1.:



--------------------------------------------------------------------------------

“Majority Owned Asset Cap” shall have the meaning set forth in the definition of
Unencumbered Asset Pool Properties.

 

“Majority Owned Subsidiary” shall mean a Consolidated Subsidiary which
Consolidated Subsidiary is not a Wholly Owned Subsidiary. but which Consolidated
Subsidiary is controlled, directly or indirectly, by either Borrowing Base
Entity (or both). The term “control” means the possession, directly or
indirectly, of the power, alone, to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Unencumbered Asset Pool Entity” shall mean collectively or individually, a
Borrowing Base Entity, a Wholly Owned Subsidiary and a Majority Owned
Subsidiary.

 

(b) the definition of “Borrowing Base Entities” contained in the Credit
Agreement is deleted in its entirety and the following substituted therefor:

 

“Borrowing Base Entities” means collectively, the Borrower and the Guarantor
(but only for so long as Guarantor is a Consolidated Subsidiary of Borrower) and
is controlled, directly or indirectly, by Borrower). The term “control” means
the possession, directly or indirectly, of the power, alone, to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

 

(d) the definition of “Unencumbered Asset Pool Minimum Debt Service Coverage
Ratio” contained in the Credit Agreement is deleted in its entirety and the
following substituted therefor:

 

““Unencumbered Asset Pool Minimum Debt Service Coverage Ratio” means the ratio
calculated as of the last day of each calendar quarter of (x) Unencumbered Asset
Pool Net Operating Cash Flow to (y) the product of (a) Debt Service on Unsecured
Debt of the Unencumbered Asset Pool Entities for such calendar quarter and (b)
four (4).”

 

(e) The definition of “Unencumbered Asset Pool Properties” contained in the
Credit Agreement is deleted in its entirety and the following is substituted
therefor:

 

““Unencumbered Asset Pool Properties” means, as of any date, (i) Stabilized Real
Property Assets (a) which are 100% owned in fee or leasehold by an Unencumbered
Asset Pool Entity which are not subject to any Lien (other than Permitted Liens)
and (b) in the case of an unencumbered Stabilized Real Property Asset which are
100% owned in

 

2



--------------------------------------------------------------------------------

fee or leasehold by a Wholly Owned Subsidiary or a Majority Owned Subsidiary,
such Wholly Owned Subsidiary does not have any Recourse Debt (other than
Intercompany Liens that satisfy the limitations set forth in the definition of
Permitted Liens), (ii) Real Property Assets 100% owned in fee or leasehold by an
Unencumbered Asset Pool Entity, (a) which are not subject to any Lien (other
than Permitted Liens) which are less than 85% leased to tenants (which shall
include any space for which a lease termination payment has been made to the
applicable Unencumbered Asset Pool Entity for which such payment shall cover the
rental of such space); and (iii) Real Property Assets 100% owned in fee or
leasehold by an Unencumbered Asset Pool Entity which are not subject to any Lien
(other than Permitted Liens) which are Qualified Development Properties;
provided that (x) in the case of assets described in clause (ii) above, such
assets do not exceed, in the aggregate, 20% of the Unencumbered Asset Pool
Properties Value, (y) in the case of assets described in clause (iii) above,
such assets do not exceed, in the aggregate, 10% of the Unencumbered Asset Pool
Properties Value and (z) in the case of assets described in clauses (i), (ii) or
(iii) above, that are 100% owned in fee or leasehold by a Majority Owned
Subsidiary (other than Guarantor), such assets do not exceed 15% of the
Unencumbered Asset Pool Properties Value (the limitation described in clause (z)
being the “Majority Owned Asset Cap”) and such Majority Owned Subsidiary does
not have any Recourse Debt (other than Intercompany Liens that satisfy the
limitations set forth in the definition of Permitted Liens).”

 

(f) The definitions of Unencumbered Asset Pool Properties Value is deleted in
its entirety and the following is substituted therefor:

 

““Unencumbered Asset Pool Properties Value” means the aggregate of (i) with
respect to the Unencumbered Asset Pool Properties owned by an Unencumbered Asset
Pool Entity for a period of at least six months, the quotient of (x) Net
Operating Income with respect to the Unencumbered Asset Pool Properties less
reserves for Capital Expenditures of $.50 per square foot per annum for each
Unencumbered Asset Pool Property and (y) the FMV Cap Rate and (ii) with respect
to the Unencumbered Asset Pool Properties owned by an Unencumbered Asset Pool
Entity for a period of less than six months, the lesser of (A) the quotient of
(x) Net Operating Income with respect to such Unencumbered Asset Pool Properties
less reserves for Capital Expenditures of $.50 per square foot per annum for
each such Unencumbered Asset Pool Property and (y) the FMV Cap Rate or (B) the
purchase price of such Unencumbered Asset Pool Property, and (iii) with respect
to any Qualified Development Properties, 40% of the costs incurred in connection
therewith (subject to the Majority Owned Asset Cap).”

 

3



--------------------------------------------------------------------------------

(g) The definition of Unencumbered Leverage Ratio is deleted in its entirety and
the following is substituted therefor:

 

““Unencumbered Leverage Ratio” means the ratio, expressed as a percentage and
calculated as of the end of each calendar quarter, of the aggregate amount of
all Unsecured Debt (inclusive of the Loans) of the Unencumbered Asset Pool
Entities to the Unencumbered Asset Pool Properties Value as of the date of
determination.”

 

4. Section 5.1(m) of the Credit Agreement is deleted in its entirety and the
following is substituted therefor:

 

“(m) simultaneously with delivery of the information required by Sections 5.1(a)
and (b), a statement of Unencumbered Asset Pool Net Operating Cash Flow with
respect to each Unencumbered Asset Pool Property, a list of all Unencumbered
Asset Pool Properties, a statement with respect to the occupancy at the end of
the relevant period for each Unencumbered Asset Pool Property and a
certification that each Wholly Owned Subsidiary or Majority Owned Subsidiary of
a Borrowing Base Entity that owns or leases such Unencumbered Asset Pool
Property has no Recourse Debt other than Intercompany Liens that satisfy the
limitations set forth in the definition of Permitted Liens; and”

 

5. Unencumbered Leverage Ratio. Section 5.8(d) of the Credit Agreement is
deleted in its entirety and the following is substituted therefor:

 

“(d) Unencumbered Leverage Ratio. At all times and calculated as of the last day
of each calendar quarter, the Unencumbered Leverage Ratio shall not be greater
than 55%.”

 

6. Section 5.8(g) of the Credit Agreement is deleted in its entirety and the
following is substituted therefor:

 

“(g) Unencumbered Asset Pool Properties Minimum Debt Service Coverage Ratio. At
all times and calculated as of the last day of each calendar quarter, the
Unencumbered Asset Pool Entities shall maintain an Unencumbered Asset Pool
Properties Minimum Debt Service Coverage Ratio of not less than 2:1, subject,
however, to the Unencumbered Asset Pool Entities ‘ right to cure pursuant to
Section 2.10(c). Failure to restore compliance with this Section 5.8(g) in
accordance with Section 2.10(c) shall be an immediate Event of Default.”

 

4



--------------------------------------------------------------------------------

7. Restriction on Recourse Debt. Section 5.17 of the Credit Agreement is deleted
in its entirety and the following substituted therefore:

 

“5.17 Restriction on Recourse Debt. No Wholly Owned Subsidiary or Majority Owned
Subsidiary of a Borrowing Base Entity which owns or leases a Real Property Asset
that is an Unencumbered Asset Pool Property may incur Recourse Debt (other than
Intercompany Liens that satisfy the limitations set forth in the definition of
Permitted Liens).”

 

8. Certain Requirements for the Unencumbered Asset Pool Properties. Section 5.19
of the Credit Agreement is modified by adding the following clause (c) at the
end thereof:

 

“(c) At all times, the Unencumbered Asset Pool Properties Value of the
Unencumbered Asset Pool Properties which are 100% owned or leased by Majority
Owned Subsidiaries (other than the Guarantor) shall not comprise more than the
Majority Owned Asset Cap.”

 

9. Amendment Effective Date. This Amendment and Ratification shall be effective
as of the date the Administrative Agent shall have received the signatures of
each of the Borrower, the Guarantor and the Required Banks.

 

10. No Other Modifications. Except to the extent modified hereby, all terms,
provisions and conditions of the Credit Agreement shall continue in full force
and effect and shall remain enforceable and binding in accordance with its
terms.

 

11. Reaffirmation and Acknowledgement.

 

(a) The Borrower hereby (a) reaffirms and admits the validity and enforceability
of the Loan Documents and all of the obligations of the Borrower thereunder, (b)
agrees and admits that the Borrower has no defenses to or offsets against any
such obligations, and (c) certifies that, following the execution and delivery
of this Amendment and Ratification by the Borrower, the Administrative Agent and
the Required Banks, (i) no Default or Event of Default shall exist, and (ii) the
representations and warranties contained in the Loan Documents are true and
correct in all material respects on the date hereof with the same effects as
though such representations and warranties had been made at such time and except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct on and as of such earlier date.

 

(b) Guarantor hereby (a) consents to the terms and conditions of this Amendment
and Ratification, (b) acknowledges that the Guaranty is not modified, affected
or impaired by the execution by Borrower of this Amendment and Ratification, (c)
acknowledges that it will directly benefit by this Amendment and Ratification
and (d) hereby ratifies and reaffirms that the Guaranty remains in full force
and effect and ratifies and reaffirms its obligations pursuant to the Credit
Agreement and the Notes, as modified hereby.

 

5



--------------------------------------------------------------------------------

12. Governing Law. This Amendment and Ratification shall be governed by and
construed in accordance with the laws of the State of New York.

 

13. Counterparts. This Amendment and Ratification may be executed in any number
of counterparts, all of which when taken together shall constitute one and the
same document, and each party hereto may execute this Amendment and Ratification
by signing any of such counterparts.

 

14. Successors and Assigns. This Amendment and Ratification shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

15. No Other Modifications. Except as expressly amended hereby, the Credit
Agreement and the other Loan Documents shall continue unmodified and remain in
full force and effect.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment and Ratification as of the date
first above written.

 

CARRAMERICA REALTY CORPORATION,

as Borrower

By:

 

    /s/Stephen M. Walsh

Name:

 

    _ Stephen M. Walsh

Title:

 

    _Sr. Vice President

CARRAMERICA REALTY, L.P.,

as Guarantor

By:

 

CarrAmerica Realty GP Holdings, Inc.

General Partner

By:

 

    /s/Stephen M. Walsh

Name:

 

    Stephen M. Walsh

Title:

 

    Sr. Vice President

JPMORGAN CHASE BANK (f/ka THE CHASE

MANHATTAN BANK),

as Administrative Agent and Bank

By:

 

    _/s/Marc E. Costantino

Name:

 

    Marc E. Constantino

Title:

 

    Vice President

BANK OF AMERICA, N.A.,

as Syndication Agent and Bank

By:

 

    _/s/Charlotte W. Deinhart

Name:

 

    _ Charlotte W. Deinhart

Title:

 

    Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Documentation Agent and Bank

By:

 

    /s/William R. Lynch III

Name:

 

    William R. Lynch III

Title:

 

    Senior Vice President

COMMERZBANK AG, NEW YORK BRANCH,

as Documentation Agent and Bank

By:

 

    /s/ Ralph Marra

Name:

 

    Ralph Marra

Title:

 

    Vice President

By:

 

    /s/ Douglas Traynor

Name:

 

    Douglas Traynor

Title:

 

    Senior Vice President

NATIONAL AUSTRALIA BANK LIMITED,

NEW YORK BRANCH (ACN 004 044 937),

as Bank

By:

 

    /s/ Thomas Matesich

Name:

 

    Thomas Matesich

Title:

 

    Senior Vice President



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION,

as Bank

By:

 

    /s/ Matthew Lind

Name:

 

    Matthew Lind

Title:

 

    Vice President

WACHOVIA BANK, N.A., as Bank

By:

 

    /s/ Rex E. Rudy

Name:

 

    Rex E. Rudy

Title:

 

    Director

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Bank

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

AMSOUTH BANK, as Bank

By:

 

    /s/Robert Blair

Name:

 

    Robert Blair

Title:

 

    Vice President

SOUTHTRUST BANK, as Bank

By:

 

    /s/ Sidney Clepp

Name:

 

    Sidney Clepp

Title:

 

    Assistant Vice President



--------------------------------------------------------------------------------

CITICORP REAL ESTATE, INC., as Bank

By:

 

    /s/ Michael S. Chlopak

Name:

 

    Michael S. Chlopak

Title:

 

    Vice President

BAYERISCHE HYPO-UND VEREINSBANK AG,

as Bank

By:

 

    /s/Brian Arment

Name:

 

    Brian Arment

Title:

 

    Analyst

By:

 

    /s/Christine Elan

Name:

 

    Christine Elan

Title:

 

    Director

SUNTRUST BANK, as Bank

By:

 

    /s/ Gregory T. Horstman

Name:

 

    Gregory T. Horstman

Title:

 

    Senior Vice President

KBC BANK NV, as Bank

By:

 

    /s/Kenneth D. Connor

Name:

 

    Kenneth D. Connor

Title:

 

    Vice President

By:

 

    /s/Robert Snauffer

Name:

 

    Robert Snauffer

Title:

 

    First Vice President